





































































































BARNES GROUP INC.


PERFORMANCE-LINKED BONUS PLAN
For Selected Executive Officers


(as amended on February 8, 2011 effective with respect to awards for 2011 and
subsequent years)


SECTION 1.    PURPOSE


The Performance-Linked Bonus Plan For Selected Executive Officers (the “Plan”)
is designed to provide cash incentive compensation opportunities to key
executives that contribute to the success of Barnes Group Inc. (the “Company”)
and its subsidiaries. All employees (a) who are executive officers of the
Company, (b) whose incentive compensation for any taxable year(s) of the Company
commencing on or after January 1, 2001 the Committee (as hereafter defined)
anticipates may not be deductible by the Company in whole or in part but for
compliance with Section 162(m)(4)(C) of the Internal Revenue Code of 1986 as
amended (the “Code”), and (c) who are selected to participate in the Plan,
including members of the Board of Directors of the Company who are such
employees, are eligible to participate in the Plan.



SECTION 2.    ADMINISTRATION


The Plan shall be administered by the Compensation and Management Development
Committee of the Board of Directors of the Company, or its successor (the
“Committee”). The Committee shall consist of not less than two directors who are
not employees of the Company or any subsidiary of the Company and shall be
comprised solely of directors who are “outside directors” within the meaning of
Section 162(m)(4)(C)(i) of the Code. The Committee shall have authority, subject
to the provisions of the Plan, to: select employees to participate in the Plan;
establish and administer the Performance (as hereafter defined) objectives and
the Award opportunities applicable to each participant and certify whether the
goals have been attained; construe and interpret the Plan and any agreement or
instrument entered into under the Plan; establish, amend, and waive rules and
regulations for the Plan’s administration; and make all other determinations
which may be necessary or advisable for the administration of the Plan. Any
determination by the Committee pursuant to the Plan shall be final, binding and
conclusive on all employees and participants and anyone claiming under or
through any of them. Amounts paid or projected to be paid under the Plan are
referred to herein as “Awards.”


SECTION 3.    DEFINITIONS


3.1    “Award Period” shall mean the period of time within which Performance is
measured for the purpose of determining whether an Award has been earned.


3.2
“CEO” shall mean the President and Chief Executive Officer of the Company.



3.3
“Covered Employee” shall have the meaning set forth in Section 162(m) of the
Code.



3.4    “Group” shall mean the consolidated Company, or any business unit,
business segment, division, or similar collection of cost centers, profit
centers, or international subsidiaries that may be recognized as such by the
Committee.


3.5    “Individual Target” shall mean a percentage of salary for each individual
participating in the Plan, or a percentage of the Performance Award Pool, as
applicable. The Committee will establish the Individual Target for each
participant no later than the earlier of (a) 90 days after the start of the
Award Period or (b) a date on which no more than one fourth of the Award Period
has elapsed.












3.6    “Maximum” shall mean a Performance level at or above which the amount
paid or projected to be paid for an Award Period is equal to such maximum
percentage of the Individual Targets as may be established by the Committee for
each participant no later than the earlier of (a) 90 days after the start of the
Award Period or (b) a date on which no more than one fourth of the Award Period
has elapsed.


3.7    “Performance” shall mean the performance objectives established by the
Committee in advance, in writing, in terms of an objective formula or standard,
with respect to a Group for an Award Period, for the purpose of determining
whether, and to what extent, an Award has been earned by the Group for such
Award Period. The Performance objective or objectives applicable to any Award
shall consist of any of the following, as the Committee may specify: earnings
per share; earnings before taxes; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; net income; operating
income; performance profit (operating income minus an allocated charge
approximating the Company’s cost of capital, before or after tax); gross profit;
gross margin; operating margin and statistics; improvement in or attainment of
expense levels; cost reduction; debt reduction; revenue; working capital; total
assets; net assets; stockholders’ equity; debt to capital; cash flow; return on
equity; return on capital; ratio of operating earnings to capital spending;
internal rate of return; liquidity measurements; leverage; financing and other
capital raising transactions; cost of capital; customer satisfaction; employee
satisfaction; customer growth; sales; attainment of strategic or operating
initiatives; operating efficiencies; productivity improvement and productivity
ratios; inventory turns; comparison with various stock market indices; stock
price; market share; and total shareholder return.


3.8    “Performance Award Pool” shall mean an unfunded pool that may be
established by the Committee, for purposes of making Awards as a result of
Performance in an Award Period, in accordance with Section 5. If the Committee
chooses to establish a Performance Award Pool for any Performance Period, the
Committee will establish the Performance Award Pool for such Performance Period
no later than the earlier of (a) 90 days after the start of the Award Period or
(b) a date on which no more than one fourth of the Award Period has elapsed.


3.9    “Target” shall mean a Performance level above the Threshold and below the
Maximum at which the amount paid or projected to be paid for an Award Period is
equal to 100% of the Individual Targets for the members of the corresponding
Group.


3.10
“Threshold” shall mean a Performance level at or above which an Award is earned
for an Award Period. For Threshold




Performance, the amount paid or projected to be paid for an Award Period is
equal to such minimum percentage of the Individual Targets as may be established
by the Committee no later than the earlier of (a) 90 days after the start of the
Award Period or (b) a date on which no more than one fourth of the Award Period
has elapsed.


SECTION 4.    GROUP PERFORMANCE LEVELS


4.1    The Committee shall establish the Performance criteria for each Award
Period. The Performance criteria shall be determined in accordance with
generally accepted accounting principles, except to the extent the Committee
directs otherwise, and shall be designated within the earlier of (a) 90 days
after the start of the Award Period or (b) a date on which no more than one
fourth of the Award Period has elapsed. The Committee may specify, during such
period, that the Performance criteria will be adjusted by any or all of the
following items: extraordinary items, unusual or non-recurring items, effects of
discontinued operations, effects of accounting changes, effects of currency
fluctuations, effects of restructuring, non-operating items or non-routine
financing activities, effects of acquisitions and acquisition expenses, and
effects of divestitures and divestiture expenses. With respect to the foregoing,
any such Performance criterion or combination of such criteria may apply to the
participant’s Award opportunity in its entirety or to any designated portion or
portions of the


Page 2 of 5












Award opportunity, as the Committee may specify. The terms, formula and
Performance criteria specified by the Committee shall preclude discretion to
increase the amount of the Award that would otherwise be due upon attainment of
the Performance level.


4.2    In addition to the adjustments specified in Section 4.1, and subject to
the Committee’s exercise of negative discretion pursuant to Section 7.1, prior
to payment of a participant’s Award for an Award period, each of the following
items automatically shall be included or excluded, in whatever combination shall
produce the highest Award, to the extent that any of such items affect any
Performance criterion applicable to the Award (including but not limited to the
criterion of earnings per share): extraordinary items, unusual or non-recurring
items, effects of discontinued operations, effects of accounting changes,
effects of currency fluctuations, effects of restructuring, non-operating items
or non-routine financing activities, effects of acquisitions and acquisition
expenses, and effects of divestitures and divestiture expenses.


4.3    If an Award Period is a calendar year, prior to March 31, the Committee
shall establish the Threshold, Target and Maximum for each Group, and the method
for computing the Award for each participant in the Group for such year if the
Threshold, Target or Maximum is attained. If an Award Period is not a calendar
year, then the Committee shall establish in writing no later than the earlier of
(a) 90 days after the start of the Award Period or (b) a date on which no more
than one fourth of the Award Period has elapsed, the Threshold, Target and
Maximum for each Group and the method for computing the Award for each
participant in the Group for such Award Period if the Threshold, Target or
Maximum is attained. The Committee may also designate one or more intermediate
levels of Performance between the Threshold and the Target, and the Target and
the Maximum, for a Group, and the percentage of the corresponding Individual
Targets that will be available for payment as an Award if Performance equals
such intermediate level.


SECTION 5.    PERFORMANCE AWARD POOL


The actual amount of such Performance Award Pool shall be based upon the
achievement of a Performance objective or objectives during the applicable Award
Period. The Committee may specify the amount of the Performance Award Pool as a
percentage of any such Performance objectives, a percentage thereof in excess of
the Threshold, or another amount which need not bear a strictly mathematical
relationship to such Performance objective. The portion of the Performance Award
Pool actually awarded as a result of Performance in an Award Period need not be
100% of the Performance Award Pool and shall be subject to the Committee’s right
to exercise negative discretion pursuant to Section 7.1.


SECTION 6.    PARTICIPANTS


If an Award Period is a calendar year, prior to March 31, the Committee shall
designate the eligible participants and the respective Groups in which they
shall participate. The CEO shall participate in the Executive Office Group for
each Award Period. If an Award Period is not a calendar year, then the Committee
shall designate the eligible participants, and the respective Groups, no later
than the earlier of (a) 90 days after the start of the Award Period or (b) a
date on which no more than one fourth of the Award Period has elapsed. Except
for (i) participants in the Plan during an Award Period who retire, die or
become permanently disabled, in any case, before Awards are paid for that Award
Period pursuant to Section 9, whose Awards for that Award Period shall be
prorated to the date of such retirement, death or permanent disability if it
occurs before the last day of that Award Period, and
(ii) participants in the Plan during an Award Period whose employment is
involuntarily terminated by the Company other than for cause (as determined by
the Committee) on or after November 1 of that Award Period and before Awards are
paid for that Award



Period pursuant to Section 9, whose Awards for that Award Period shall be
prorated to the date of such termination if such termination occurs before the
last day of


Page 3 of 5












that Award Period, a person must be employed by the Company or one of its
subsidiaries on the date of payment of an Award in order to be eligible to
receive an Award. For the avoidance of doubt, a participant’s Award for any
Award Period, including but not limited to an Award that is to be prorated
pursuant to the preceding sentence, (A) shall be determined in accordance with
the objective formula or standard that was established by the Committee for the
participant’s Group for that Award Period in accordance with the Plan, based on
the level of Performance attained in that Award Period, and (B) shall be subject
to any exercise of “negative discretion” by the Committee, within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(iii)(A), and
(C) shall be paid at the time and subject to the conditions specified in Section
9.


SECTION 7.    AWARDS


7.1    After the end of the Award Period and based on the final Performance of
each Group, the Committee shall determine the Award for each participant, based
in all instances on the participant’s Individual Target and the Performance
level achieved. No provision of the Plan shall preclude the Committee from
exercising negative discretion with respect to any Award hereunder, within the
meaning of Treasury Regulation Section 1.162-27(e)(2)(iii)(A).


7.2
Subject to Section 8, the Committee shall have the authority to refrain from
making an Award to any participant.



SECTION 8. LIMITATIONS


Notwithstanding anything in the Plan to the contrary, no Award in excess of the
calculated Award shall be made to any Covered Employee under any circumstances.


Awards at Target shall be greater than Awards at Threshold and less than Awards
at Maximum.


Regulations under Section 162(m) of the Code require that a maximum individual
Award be established for any Awards to Covered Employees that are intended to
qualify as performance-based compensation. For purposes of qualifying Awards as
performance-based compensation under such regulations, notwithstanding anything
in the Plan to the contrary, no Award in excess of $7 million shall be paid to
any Covered Employee for services rendered in any calendar year.


SECTION 9.    PAYMENT OF AWARDS


Payment of any Award shall be contingent upon approval by the stockholders of
the Company, prior to payment, of the material terms under which the Award is to
be paid, in accordance with Section 162(m)(4)(C)(ii) of the Code and the related
Treasury regulations. Unless and until such stockholder approval is obtained, no
Award shall be paid.


Payment of any Award shall also be contingent upon the Committee’s certifying in
writing that the Performance level, the applicable Performance objectives
related to the funding of the Performance Award Pool (if applicable), and any
other material terms applicable to such Award were in fact satisfied, in
accordance with Section 162(m)(4)(C)(iii) of the Code and the related Treasury
regulations. Unless the Committee so certifies, such Award shall not be paid.


Awards shall be paid within the 2 1 /2 months that immediately follow the
expiration of the Award Period (i.e., in the case of an Award Period that is a
calendar year, on or after January 1 and on or before March 15 of the following
calendar year). Awards shall be paid in cash unless otherwise decided by the
Committee.




Page 4 of 5












SECTION 10.    GENERAL


10.1    The interpretation of the Plan by the Committee and its decisions on all
questions arising under the Plan shall be conclusive and binding on all Plan
participants.



10.2
The Plan may be amended at any time, including retroactively, by the Committee.



10.3    The Plan supersedes all prior incentive plans, including without
limitation the Management Incentive Compensation Plan, for all participants,
effective as of January 1, 2001 for the Award Period of calendar year 2001 and
Award Periods thereafter.


10.4    Any provision of the Plan to the contrary notwithstanding, (a) Awards to
Covered Employees under the Plan are intended to qualify as performance-based
compensation under Section 162(m)(4)(C) of the Code, and (b) any provision of
the Plan that would prevent an Award to any Covered Employee from so qualifying
shall be administered, interpreted and construed to carry out such intention and
any provision that cannot be so administered, interpreted and construed shall,
to that extent, be disregarded. No provision of the Plan, nor the selection of
any eligible employee to participate in the Plan, shall constitute an employment
agreement or affect the duration of any participant’s employment, which shall
remain “employment at will” unless an employment agreement between the Company
and the participant provides otherwise. Both the participant and the Company
shall remain free to terminate employment at any time to the same extent as if
the Plan had not been adopted.


10.5    All Awards are intended to qualify as short-term deferrals under
Treasury Regulation Section 1.409A-1(b)(4). The Plan shall be administered,
interpreted and construed to carry out that intention, and any provision of the
Plan that cannot be so administered, interpreted and construed shall to that
extent be disregarded. However, the Company does not represent, warrant or
guarantee that any Award will qualify as a short-term deferral, nor does the
Company make any other representation, warranty or guaranty to any participant
as to the tax consequences of any Award or of participation in the Plan.


Page 5 of 5


